Per Curiam.

The maximum rent heretofore established for the dwelling space involved herein continues in effect until changed by the Housing Expediter (Controlled Housing Rent Regulation, § 4, as amd.). Where there is a decrease in the minimum services to which the tenant is entitled, his remedy is by appropriate application to the expediter under paragraph (3) of subdivision (b) and paragraph (3) of subdivision (c) of section 5 of the ‘ rent regulation for a corresponding reduction of the maximum rent. There can be no recovery for penalties or damages in the absence of a refund order. (Cf. Woods v. Stone, 333 U. S. 472.)
*823The final order and judgment should be reversed on the law, with $30 costs to landlord, final order directed for landlord and counterclaim dismissed without prejudice, with appropriate costs in the court below.
Steinbrink and Golden, JJ., concur. MacCrate, J., taking no part.
Final order and judgment reversed, etc.